NO
















 




 


NO. 12-10-00294-CR
 
                         IN
THE COURT OF APPEALS
 
            TWELFTH
COURT OF APPEALS DISTRICT
 
                                      TYLER, TEXAS
 
                                                                             '     
IN RE: JOHN D. FAILS, JR.,
RELATOR                                                          '     ORIGINAL
PROCEEDING
 
                                                                             '     
 
 
 


MEMORANDUM
OPINION
PER
CURIAM
            Relator
John D. Fails, Jr. has filed a petition for writ of mandamus complaining of the
trial court’s alleged failure to timely prosecute him in its cause number
27,984 in which he is charged with theft by check.  He urges that this failure
has violated his right to a speedy trial.  He also asserts that the trial court
abused its discretion in failing to respond to his motions and requests.  
            Relator
admits that he has appointed counsel in the underlying cause, but states that
his counsel has “refused to communicate with him in any kind of way.”  Despite
his dissatisfaction with his counsel, Relator is not entitled to hybrid
representation—partially pro se and partially by counsel.  See Landers v.
State, 550 S.W.2d 272, 280 (Tex. Crim. App. 1977).  Because Relator has
counsel, we do not address the merits of his pro se mandamus petition.  He must
look solely to his counsel for representation.  Relator’s petition for writ of
mandamus is denied.
Opinion delivered December 15, 2010.
Panel consisted of
Worthen, C.J., Griffith, J., and Hoyle, J.
 
 
 
(DO NOT PUBLISH)